


110 HR 7331 IH: Save America's Cities Act of

U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7331
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2008
			Mr. Brady of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide immediate fiscal relief to cities experiencing
		  serious budget deficits by providing funds for payments to qualified local
		  governments.
	
	
		1.Short titleThis Act may be cited as the
			 Save America's Cities Act of
			 2008.
		2.Payments to
			 qualified local governments
			(a)In
			 generalFrom amounts
			 appropriated under this section the Secretary of the Treasury shall pay to each
			 qualified local government an amount that is based on and proportional to the
			 population of the area that under State law is under the jurisdiction of that
			 qualified local government.
			(b)Use of
			 fundsAmounts paid to a
			 qualified local government under this section may be used to improve public
			 safety, clean and maintain streets, and preserve services benefitting children
			 and youth, as otherwise authorized by State and local law.
			(c)Qualified local
			 government definedIn this section the term qualified
			 local government means any local government having jurisdiction under
			 State law over an area having a population of 1,000,000 or more.
			(d)AppropriationThere
			 is appropriated to carry out this section $7,800,000,000 for fiscal year
			 2009.
			
